DETAILED ACTION
The present office action is in response to claims filed on 01/08/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are objected to because of the following informalities:
Claim 1 recites “a property” in line 3.  Antecedent basis for “a property” was previously established in the claim.
For purposes of examination, the Examiner interprets “a property” in line 3 to be “the property”.
Claim 1 recites “carbon monoxide” in line 8.  Antecedent basis for “carbon monoxide” was previously established in the claim.
For purposes of examination, the Examiner interprets “carbon monoxide” in line 8 to be “the carbon monoxide”.
Claim 1 recites “a fire” in line 9.  Antecedent basis for “a fire” was previously established in the claim.
For purposes of examination, the Examiner interprets “a fire” in line 9 to be “the fire”. 
Claim 2 recites “obtaining a reading from a fire sensor” in line 1, which should recite “obtaining the reading from the fire sensor” for proper antecedent basis. 
Claim 2 recites “carbon monoxide” in line 2, which should recite “the carbon monoxide” for proper antecedent basis. 
Claim 3 recites “obtaining a reading from a fire sensor” in line 1, which should recite “obtaining the reading from the fire sensor” for proper antecedent basis. 
Claim 4 recites “determining that a fire is not in the property” in line 1, which should recite “determining that the fire is not in the property” for proper antecedent basis. 
Claim 5 recites “triggering air in the property to be vented outside”, in line 1, which should recite “triggering the air in the property to be vented outside the” for proper antecedent basis. 
Claim 5 recites “triggering air in the property to be vented outside” in line 7, which should recite “triggering the air in the property to be vented outside the” for proper antecedent basis. 
Claim 6 recites “wherein determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” in lines 1-4.  
Claim 6 depends from Claim 1.  However, the step of “determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building” was previously recited in Claim 5.
Based on the pattern of the dependent claims, the Examiner believes the dependency of Claim 6 to be a typo.  For purposes of examination, the Examiner interprets Claim 6 to recite “The method of claim 5” to correct the typo.
Claim 6 recites “wherein determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” in lines 1-4, which should recite “wherein determining that the second reading, from the second carbon monoxide sensor outside the building that includes the fire sensor, indicates that the concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” for proper antecedent basis. 
Claim 6 recites “carbon monoxide” in line 5, which should recite “the carbon monoxide” for proper antecedent basis. 
Claim 6 recites “a fire” in line 6, which should recite “the fire” for proper antecedent basis. 
Claim 7 recites “obtaining a reading from a carbon monoxide sensor in a property” in lines 1-2, which should recite “obtaining the reading from the carbon monoxide sensor in the property” for proper antecedent basis. 
Claim 8 recites “determining that carbon monoxide in a property satisfies a carbon monoxide criteria” in lines 1-2, which should recite “determining that the carbon monoxide in the property satisfies the carbon monoxide criteria” for proper antecedent basis. 
Claim 9 recites “triggering air in the property to be vented outside” in line 1, which should recite “triggering the air in the property to be vented outside” for proper antecedent basis. 
Claim 9 recites “vent air outside the property” in line 4, which should recite “vent the air outside the property” for proper antecedent basis. 
Claim 10 recites “triggering air in the property to be vented outside” in line 1, which should recite “triggering the air in the property to be vented outside” for proper antecedent basis. 
Claim 10 recites “vent carbon monoxide” in line 3, which should recite “vent the carbon monoxide” for proper antecedent basis. 
Claim 11 recites “producing carbon monoxide” in lines 6-7, which should recite “producing the carbon monoxide” for proper antecedent basis. 
Claim 12 recites “a property” in line 6.  Antecedent basis for “a property” was previously established in the claim.
For purposes of examination, the Examiner interprets “a property” in line 6 to be “the property”.
Claim 12 recites “carbon monoxide” in line 11.  Antecedent basis for “carbon monoxide” was previously established in the claim.
For purposes of examination, the Examiner interprets “carbon monoxide” in line 11 to be “the carbon monoxide”.
Claim 12 recites “a fire” in line 12.  Antecedent basis for “a fire” was previously established in the claim.
For purposes of examination, the Examiner interprets “a fire” in line 12 to be “the fire”. 
Claim 13 recites “obtaining a reading from a fire sensor” in line 1, which should recite “obtaining the reading from the fire sensor” for proper antecedent basis. 
Claim 13 recites “carbon monoxide” in line 2, which should recite “the carbon monoxide” for proper antecedent basis. 
Claim 14 recites “obtaining a reading from a fire sensor” in line 1, which should recite “obtaining the reading from the fire sensor” for proper antecedent basis. 
Claim 15 recites “determining that a fire is not in the property” in line 1, which should recite “determining that the fire is not in the property” for proper antecedent basis. 
Claim 16 recites “triggering air in the property to be vented outside”, in line 1, which should recite “triggering the air in the property to be vented outside the” for proper antecedent basis. 
Claim 16 recites “triggering air in the property to be vented outside” in line 7, which should recite “triggering the air in the property to be vented outside the” for proper antecedent basis. 
Claim 17 recites “wherein determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” in lines 1-4.  
Claim 17 depends from Claim 12.  However, the step of “determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building” was previously recited in Claim 16.
Based on the pattern of the dependent claims, the Examiner believes the dependency of Claim 17 to be a typo.  For purposes of examination, the Examiner interprets Claim 17 to recite “The method of claim 16” to correct the typo.
Claim 17 recites “wherein determining that a second reading, from a second carbon monoxide sensor outside a building that includes the fire sensor, indicates that a concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” in lines 1-4, which should recite “wherein determining that the second reading, from the second carbon monoxide sensor outside the building that includes the fire sensor, indicates that the concentration of carbon monoxide outside the building is lower than the concentration of carbon monoxide inside the building comprises” for proper antecedent basis. 
Claim 17 recites “carbon monoxide” in line 5, which should recite “the carbon monoxide” for proper antecedent basis. 
Claim 17 recites “a fire” in line 6, which should recite “the fire” for proper antecedent basis. 
Claim 18 recites “obtaining a reading from a carbon monoxide sensor in a property” in lines 1-2, which should recite “obtaining the reading from the carbon monoxide sensor in the property” for proper antecedent basis. 
Claim 19 recites “determining that carbon monoxide in a property satisfies a carbon monoxide criteria” in lines 1-2, which should recite “determining that the carbon monoxide in the property satisfies the carbon monoxide criteria” for proper antecedent basis. 
Claim 20 recites “a property” in line 5.  Antecedent basis for “a property” was previously established in the claim.
For purposes of examination, the Examiner interprets “a property” in line 5 to be “the property”.
Claim 20 recites “carbon monoxide” in line 10.  Antecedent basis for “carbon monoxide” was previously established in the claim.
For purposes of examination, the Examiner interprets “carbon monoxide” in line 10 to be “the carbon monoxide”.
Claim 20 recites “a fire” in line 11.  Antecedent basis for “a fire” was previously established in the claim.
For purposes of examination, the Examiner interprets “a fire” in line 11 to be “the fire”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “obtaining the reading from the fire sensor comprises receiving the reading from the fire sensor before determining that the carbon monoxide in the property satisfies the carbon monoxide criteria”.  Claim 3 depends from Claim 1. 
However, in the steps of Claim 1, the step of determining the carbon monoxide in the property satisfied the carbon monoxide criteria occurs before the reading from the fire sensor is obtained. 
This yields Claim 3 indefinite, since the step of determining that the carbon monoxide in the property satisfies the carbon monoxide criteria cannot occur before the reading from the fire sensor is received (as recited in Claim 1) but after the reading from the fire sensor is received (as recited in Claim 3). 
Claim 14 recites “obtaining the reading from the fire sensor comprises receiving the reading from the fire sensor before determining that the carbon monoxide in the property satisfies the carbon monoxide criteria”.  Claim 14 depends from Claim 12. 
However, in the steps of Claim 12, the step of determining the carbon monoxide in the property satisfied the carbon monoxide criteria occurs before the reading from the fire sensor is obtained. 
This yields Claim 14 indefinite, since the step of determining that the carbon monoxide in the property satisfies the carbon monoxide criteria cannot occur before the reading from the fire sensor is received (as recited in Claim 12) but after the reading from the fire sensor is received (as recited in Claim 14). 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 12, 13, 14, 15, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 7,005,994) in view of Calabrese et al. (U.S. Pre-Grant No. 2007/0146150).
Regarding Claim 1, King shows (Figures 1, 2, and 3):
A computer-implemented method (computer-implemented method illustrated in Figure 2; :”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55) comprising:
obtaining (in step 40) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from a fire sensor (smoke detector 20);
determining (by control circuit 22 in step 40, see “smoke? Y or N) that a fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in a property (300) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (smoke detector 20);
obtaining (in step 44) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from a carbon monoxide sensor (carbon monoxide detector 20) in the property (300);
determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) a carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from the carbon monoxide sensor (carbon monoxide detector 20); and
in response to determining that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm; follow Y line of step 44 in Figure 2) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) and that the fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in the property (300), triggering (via 22; “”if there is no smoke and no high temperature, the system checks for the presence of CO. If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25)  air (air in the area of 300 containing the carbon monoxide) in the property (300) to be vented (via exhaust fans) outside the property (300). 
However, King does not show the obtaining/determining that carbon monoxide is present in the property (see King step 44) occurs before (as recited in Claim 1) the obtaining/determining the presence of a fire in the property (see King step 40). 
In the same field of endeavor of gas detection for a property, Calabrese teaches (Figures 1 and 2):
It is known in the carbon monoxide detection system (system illustrated in Figure 1) art to:
first detect a presence of carbon monoxide (“as soon as the CO detector 7 reports dangerous levels of carbon monoxide, the motor 4 is energized to open the garage door”, Paragraph 0019), and 
second (as illustrated in Figure 2), detect a presence of a fire (“a smoke detector and/or fire detector 8 may be connected into the circuit to block the bypass switch 6 from triggering the motor to open the garage door”, Paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to try modifying the order of the steps shown by King so that the steps of obtaining the reading from the carbon monoxide sensor and determining if carbon monoxide is present in the property occurs before the steps of obtaining the reading from the fire sensor and determining if a fire is present in the property, as taught by Calabrese, to allow for continuous monitoring of the carbon monoxide level in the property while the fire sensor is used as the carbon monoxide sensor override, by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

Regarding Claim 2, the combination of King (Figures 1, 2, and 3) and Calabrese (Figures 1 and 2) teaches:
In response to determining (King: by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (King: “the presence of CO”, Col. 3, line 15) in the property (King: 300) satisfies (King: if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (King: “the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58), providing (King: via 22; it is noted as modified in view of Calabrese in Claim 1 above, determining the level of carbon monoxide and whether it satisfies the carbon monoxide criteria occurs before a request to the fire sensor is sent.  If the carbon monoxide satisfies/exceeds the carbon monoxide criteria then line Y leads to the next step of sending a request to the fire sensor) a request to the fire sensor (King: smoke detector 20) for a status (King: the reading from smoke detector 20); and
receiving (King: in step 40) the reading (King: “each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (King: smoke detector 20).

Regarding Claim 3, King shows (Figures 1, 2, and 3):
Obtaining (in step 40) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (smoke detector 20) comprises receiving (via 22) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from a fire sensor (smoke detector 20) before determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58).

Regarding Claim 4, King shows (Figures 1, 2, and 3):
Determining (by control circuit 22 in step 40, see “smoke? Y or N) that a fire (a fire producing the smoke) that the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22)  is not (follow N line of step 40 in Figure 2) indicates (based on the presence of smoke) that no current fire (a current fire within 300 is determined based on the presence of smoke) was detected (by smoke detector 20) by the fire sensor (smoke detector 20).

Regarding Claim 7, King shows (Figures 1, 2, and 3):
Obtaining (in step 44) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from the carbon monoxide sensor (carbon monoxide detector 20) in the property (300) comprises:
obtaining (from carbon monoxide detector 20), at a control unit (22) in the property (300), an indication (“the processor receives and evaluates information from the detectors 22 that is reviewed to determine if a hazard is prevent, and if so, activate the appropriate system components in the location where a hazard is located”, Col. 2, lines 62-65), an indication (based in the determination evaluated by the processor) of a particular carbon monoxide concentration (the carbon monoxide concentration in the particular area of carbon monoxide detector 20 in ppm) detected by the carbon monoxide sensor (carbon monoxide detector 20).

Regarding Claim 8, King shows (Figures 1, 2, and 3):
Determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) comprises
determining (by 22) that the concentration (the carbon monoxide concentration in the particular area of carbon monoxide detector 20 in ppm) detected by the carbon monoxide sensor (carbon monoxide detector 20) is above a particular safety threshold (200-400 ppm, Col. 5, lines 54-58).

Regarding Claim 9, King shows (Figures 1, 2, and 3):
Triggering (via 22; “”if there is no smoke and no high temperature, the system checks for the presence of CO. If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25) the air (air in the area of 300 containing the carbon monoxide) in the property (300) to be vented (via exhaust fans) outside the property (300) comprises:
providing (via 22) an instruction (“if noxious gas is detected… vents are opened and exhaust fans are activated in the area containing the gas”, Col. 3, lines 56-59) to an HVAC system (the exhaust fans are part of the property 300 HVAC system, as illustrated in Figure 3, see Col. 4, lines 30-40) in the property (300) to vent the air (air in the area of 300 containing the carbon monoxide) outside the property (300). 

Regarding Claim 10, King shows (Figures 1, 2, and 3):
Triggering (via 22; “”if there is no smoke and no high temperature, the system checks for the presence of CO. If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25) the air (air in the area of 300 containing the carbon monoxide) in the property (300) to be vented (via exhaust fans) outside the property (300) comprises:
determining (via 22; “If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25) a path (in the area of the carbon monoxide, the vents are opened and the exhaust fan is started; therefore, the path is determined based on the particular vent that is opened) to vent the carbon monoxide (“the presence of CO”, Col. 3, line 15) through the property (300); and 
controlling (via 22; “If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25) vents (vents in the area of the contamination) in the property (300) based on the path (in the area of the carbon monoxide, the vents are opened and the exhaust fan is started; therefore, the path is determined based on the particular vent that is opened) that was determined. 

Regarding Claim 12, King shows (Figures 1, 2, and 3):
A system (system illustrated in Figure 3) comprising:
one or more computers (”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55) and one or more storage devices (“the microprocessor’s memory”, Col. 2, lines 52-55) storing instructions (“appropriate control software”, Col. 2, lines 52-55) that are operable, when executed by the one or more computers (”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55), to cause the one or more computers (”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55) to perform operations comprising:
obtaining (in step 40) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from a fire sensor (smoke detector 20);
determining (by control circuit 22 in step 40, see “smoke? Y or N) that a fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in a property (300) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (smoke detector 20);
obtaining (in step 44) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from a carbon monoxide sensor (carbon monoxide detector 20) in the property (300);
determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) a carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from the carbon monoxide sensor (carbon monoxide detector 20); and
in response to determining that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm; follow Y line of step 44 in Figure 2) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) and that the fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in the property (300), triggering (via 22; “”if there is no smoke and no high temperature, the system checks for the presence of CO. If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25)  air (air in the area of 300 containing the carbon monoxide) in the property (300) to be vented (via exhaust fans) outside the property (300). 
However, King does not show the obtaining/determining that carbon monoxide is present in the property (see King step 44) occurs before (as recited in Claim 1) the obtaining/determining the presence of a fire in the property (see King step 40). 
In the same field of endeavor of gas detection for a property, Calabrese teaches (Figures 1 and 2):
It is known in the carbon monoxide detection system (system illustrated in Figure 1) art to:
first detect a presence of carbon monoxide (“as soon as the CO detector 7 reports dangerous levels of carbon monoxide, the motor 4 is energized to open the garage door”, Paragraph 0019), and 
second (as illustrated in Figure 2), detect a presence of a fire (“a smoke detector and/or fire detector 8 may be connected into the circuit to block the bypass switch 6 from triggering the motor to open the garage door”, Paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to try modifying the order of the steps shown by King so that the steps of obtaining the reading from the carbon monoxide sensor and determining if carbon monoxide is present in the property occurs before the steps of obtaining the reading from the fire sensor and determining if a fire is present in the property, as taught by Calabrese, to allow for continuous monitoring of the carbon monoxide level in the property while the fire sensor is used as the carbon monoxide sensor override, by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

Regarding Claim 13, the combination of King (Figures 1, 2, and 3) and Calabrese (Figures 1 and 2) teaches:
In response to determining (King: by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (King: “the presence of CO”, Col. 3, line 15) in the property (King: 300) satisfies (King: if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (King: “the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58), providing (King: via 22; it is noted as modified in view of Calabrese in Claim 1 above, determining the level of carbon monoxide and whether it satisfies the carbon monoxide criteria occurs before a request to the fire sensor is sent.  If the carbon monoxide satisfies/exceeds the carbon monoxide criteria then line Y leads to the next step of sending a request to the fire sensor) a request to the fire sensor (King: smoke detector 20) for a status (King: the reading from smoke detector 20); and
receiving (King: in step 40) the reading (King: “each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (King: smoke detector 20).

Regarding Claim 14, King shows (Figures 1, 2, and 3):
Obtaining (in step 40) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (smoke detector 20) comprises receiving (via 22) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from a fire sensor (smoke detector 20) before determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58).

Regarding Claim 15, King shows (Figures 1, 2, and 3):
Determining (by control circuit 22 in step 40, see “smoke? Y or N) that a fire (a fire producing the smoke) that the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22)  is not (follow N line of step 40 in Figure 2) indicates (based on the presence of smoke) that no current fire (a current fire within 300 is determined based on the presence of smoke) was detected (by smoke detector 20) by the fire sensor (smoke detector 20).

Regarding Claim 18, King shows (Figures 1, 2, and 3):
Obtaining (in step 44) the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from the carbon monoxide sensor (carbon monoxide detector 20) in the property (300) comprises:
obtaining (from carbon monoxide detector 20), at a control unit (22) in the property (300), an indication (“the processor receives and evaluates information from the detectors 22 that is reviewed to determine if a hazard is prevent, and if so, activate the appropriate system components in the location where a hazard is located”, Col. 2, lines 62-65), an indication (based in the determination evaluated by the processor) of a particular carbon monoxide concentration (the carbon monoxide concentration in the particular area of carbon monoxide detector 20 in ppm) detected by the carbon monoxide sensor (carbon monoxide detector 20).

Regarding Claim 19, King shows (Figures 1, 2, and 3):
Determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) comprises
determining (by 22) that the concentration (the carbon monoxide concentration in the particular area of carbon monoxide detector 20 in ppm) detected by the carbon monoxide sensor (carbon monoxide detector 20) is above a particular safety threshold (200-400 ppm, Col. 5, lines 54-58).

Regarding Claim 20, King shows (Figures 1, 2, and 3):
A non-transitory computer-readable medium (“the microprocessor’s memory”, Col. 2, lines 52-55) storing software (“appropriate control software”, Col. 2, lines 52-55) comprising instructions (the instructions of the software) executable by one or more computers (”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55), which, upon such execution, cause the one or more computers (”the control circuit 22 is microprocessor-based with appropriate control software loaded onto the microprocessor’s memory”, Col. 2, lines 52-55) to perform operations comprising:
obtaining (in step 40) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from a fire sensor (smoke detector 20);
determining (by control circuit 22 in step 40, see “smoke? Y or N) that a fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in a property (300) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the smoke detector 20 sends a signal that is obtained by 22) from the fire sensor (smoke detector 20);
obtaining (in step 44) a reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from a carbon monoxide sensor (carbon monoxide detector 20) in the property (300);
determining (by control circuit 22 in step 44, see “noxious gas? Y or N) that carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm) a carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22) from the carbon monoxide sensor (carbon monoxide detector 20); and
in response to determining that the carbon monoxide (“the presence of CO”, Col. 3, line 15) in the property (300) satisfies (if the reading is above the programmed/calibrated ppm; follow Y line of step 44 in Figure 2) the carbon monoxide criteria (“the carbon monoxide detector is preferably calibrated relatively low (200-400 ppm)”, Col. 5, lines 54-58) and that the fire (a fire producing the smoke) is not (follow N line of step 40 in Figure 2) in the property (300), triggering (via 22; “”if there is no smoke and no high temperature, the system checks for the presence of CO. If noxious gas is detected, vents are opened and exhaust fans are activated in the area containing the gas  If the system detects smoke, the ventilation system shuts any vents and disables exhaust fans”, see Col. 3, line 20 – Col. 4, line 25)  air (air in the area of 300 containing the carbon monoxide) in the property (300) to be vented (via exhaust fans) outside the property (300). 
However, King does not show the obtaining/determining that carbon monoxide is present in the property (see King step 44) occurs before (as recited in Claim 1) the obtaining/determining the presence of a fire in the property (see King step 40). 
In the same field of endeavor of gas detection for a property, Calabrese teaches (Figures 1 and 2):
It is known in the carbon monoxide detection system (system illustrated in Figure 1) art to:
first detect a presence of carbon monoxide (“as soon as the CO detector 7 reports dangerous levels of carbon monoxide, the motor 4 is energized to open the garage door”, Paragraph 0019), and 
second (as illustrated in Figure 2), detect a presence of a fire (“a smoke detector and/or fire detector 8 may be connected into the circuit to block the bypass switch 6 from triggering the motor to open the garage door”, Paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to try modifying the order of the steps shown by King so that the steps of obtaining the reading from the carbon monoxide sensor and determining if carbon monoxide is present in the property occurs before the steps of obtaining the reading from the fire sensor and determining if a fire is present in the property, as taught by Calabrese, to allow for continuous monitoring of the carbon monoxide level in the property while the fire sensor is used as the carbon monoxide sensor override, by choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. Patent No. 7,005,994) and Calabrese et al. (U.S. Pre-Grant No. 2007/0146150), as recited in Claim 1 above, further in view of Meneely (U.S. Pre-Grant Publication No. 2003/0087600). 
Regarding Claim 11, King shows (Figures 1, 2, and 3):
A combustion appliance (308), wherein t
in response to determining (via 22) that the combustion appliance (308) is likely producing (based on the high CO concentration by the carbon monoxide detector 20) the carbon monoxide (“the presence of CO”, Col. 3, line 15) based on the reading (, deactivating (“operation module 700 is configured to shut down the water heater 306 and the heater unit 308 when carbon monoxide reaches a certain level. These modules are connected to the control circuit 22”, Col. 4, lines 61-67) the combustion appliance (308) based on the reading (“each detector 20 is operably connected to a control circuit 22 that receives signals from the detectors and activates system components accordingly”; Col. 2, lines 49-51; therefore, the carbon monoxide detector 20 sends a signal that is obtained by 22). 
However, King does not show obtaining a second reading from a second carbon monoxide sensor that is closer to a combustion appliance than the carbon monoxide sensor, determining that the combustion appliance is likely producing carbon monoxide based on the first reading and the second reading.
In the same field of carbon monoxide monitoring, Meneely teaches (Figure 5):
It is known to place a carbon monoxide sensor (75 includes CO detector, Paragraph 0042) adjacent (as illustrated in Figure 5) a combustion appliance (70) to determine if the combustion appliance (70) is likely producing carbon monoxide based on the reading (“when CO levels are above the threshold are detected”, Paragraph 0043), the combustion appliance (70) is deactivated (“the source of the contamination is shut down” Paragraph 0043).  
Further, “a most insidious type of failure is perforation of the heat exchanger wall accelerated by improper firing or simply by normal wear in an older unit.  In such a case, return air which may enter by a grill or a return duct is actually mixed with combustion gases containing CO and then blown through the occupied environment through the supply duct and eventually the supply vents in the various rooms”, Paragraph 0042.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system and associated computer-implemented method shown by King to include a second carbon monoxide sensor located adjacent the combustion appliance to monitor the carbon monoxide levels produced by the combustion appliance, as taught by Meneely, to continuously monitor the combustion appliance to prevent carbon monoxide produced by perforation of the heat exchanger wall accelerated by improper firing or simply by normal wear in an older combustion appliance from mixing with the return air and blowing through the occupied environment.  

Allowable Subject Matter
Claims 5, 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5 and 16, the prior art, either alone or in combination, does not teach or suggest a second carbon monoxide sensor outside the property that includes the fire sensor, wherein the reading from the second carbon monoxide sensor indicating the carbon monoxide concentration outside the building must be determined to be lower than the carbon monoxide concentration inside the building in order for the air to vent to the outside. 
Claim 6 depends from Claim 5, as interpreted by the Examiner in the claim objections above. 
Claim 17 depends from Claim 16, as interpreted by the Examiner in the claim objections above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Mowris et al. (U.S. Pre-Grant Publication No. 2019/0195523) teaches it is known to provide an optional outdoor air CO sensor (see Paragraph 0090).
Hughes et al. (U.S. Pre-Grant Publication No. 2020/0191081) teaches it is known in the vehicle art to provide an exterior carbon monoxide sensor 14 and an interior carbon monoxide detector 16 (see Paragraph 0018). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/17/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762